ITEMID: 001-78199
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: KILIC v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Kasım Kılıç, is a Turkish national who was born in 1965 and lives in Diyarbakır. He is represented before the Court by Mr Selahattin Demirtaş, Ms Aygül Demirtaş, Ms Reyhan Yalçındağ and Mr Cihan Aydın, lawyers practising in Diyarbakır. The Turkish Government (“the Government”) did not designate an Agent for the purposes of the proceedings before the Court.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 17 October 2001 at about 6.30 a.m. a group of police officers from the Anti-Terrorism Branch of the Diyarbakır Security Department surrounded the applicant’s house in Silvan. The applicant alleges that the police officers entered the house, carried out a search and asked the applicant’s daughter, Selma Kılıç, to show them the cellar which was in the basement of the house. Selma resisted going down with them; however the officers forced her to. The applicant then heard the police officers ask Selma whether there were any PKK terrorists in the house. When Selma replied that there was no one else in the house, she was beaten and insulted. After a few minutes, the applicant heard gun shots. The firing continued for about two minutes. When the firing stopped, the applicant and the other family members were taken out and they saw that Selma, who was badly wounded, was lying in the street. The applicant tried to help his daughter, but the police officers prevented him by pointing a gun at his head. No medical assistance was requested and Selma was left in the street for a long time. The police officers told Selma that they would only take her to the hospital if she accepted that there were other terrorists in the house. After some time, Selma was taken to the State Hospital, where she died.
On the same day, a classical autopsy was performed on Selma’s body at the Diyarbakır State Hospital in the presence of the Silvan public prosecutor. The report indicates that a bullet which had entered the body from the left of the chest damaged the spleen, stomach, and the left part of the liver, and the cause of death was internal bleeding.
On the same day, the police officers drew up an incident and arrest report. In the report, it was stated that, upon receipt of intelligence that armed PKK terrorists had been hiding in the applicant’s house, an operation was conducted to arrest the terrorists. The incident report states that, upon arrival at the scene at around 6 a.m., the house was surrounded by the security forces. At that time, three persons tried to leave the house by the back door. The security forces ordered them to surrender but one of the terrorists threw a hand grenade towards the officers. The officers then fired warning shots into the air and the terrorists responded with gun shots. A clash broke out, during which two terrorists died and one of them was wounded. Two police officers were also wounded during the clash. The wounded terrorist (Selma Kılıç) was taken to the State Hospital. The police then secured the area and conducted a search. They found three hand grenades and a Browning pistol on the first terrorist, N.O., and two hand grenades and an Astra model gun on the second terrorist, S.R, a Syrian national. They also found another hand grenade which was ready to explode near the two bodies. Kasım Kılıç (the applicant), Reşit Kılıç and Adil Kılıç were taken into custody for aiding and abetting the PKK.
Also on the same day, the Diyarbakır Emergency Governor issued a public statement and announced that, in the course of an operation conducted against the PKK, three terrorists had been killed and two police officers had been wounded.
On 19 October 2001 the Diyarbakır Criminal Police Laboratory delivered a ballistics report. It established that there were gunpowder traces on the hands of N.O. and S.R. No evidence of any gunpowder residue was found on Selma’s hands. The ballistics report further confirmed the existence of an explosive material in the earth sample which had been brought for analysis from the scene of the incident where the hand grenade had exploded.
For the purpose of the proceedings before the domestic courts, the applicant instructed two lawyers who worked at the same law office, namely Ms Reyhan Yalçındağ and Mr Cihan Aydın.
On 19 November 2001 the applicant’s representatives lodged a petition with the Silvan public prosecutor, stating that the applicant’s daughter had been unlawfully killed by the police. Maintaining that Selma was not connected to any illegal organisation, they requested the prosecutor to conduct an investigation into her death.
On 4 February 2002, pursuant to Law No. 4483 on the prosecution of civil servants, the Silvan prosecutor sent the file to the Diyarbakır Emergency Governor’s office to obtain authorisation to initiate criminal proceedings against the forty-three police officers who had been involved in the operation.
On 18 February 2002 the Governor appointed a police officer as rapporteur to investigate the allegations. On 2 April 2002, basing himself on the rapporteur’s report, the Governor decided that there was no need to prosecute the accused police officers.
This decision was challenged before the Diyarbakır Regional Administrative Court. However, the challenge was rejected.
On 1 August 2003, referring to the decision of the Diyarbakır Emergency Governor, the Silvan public prosecutor delivered a decision of non-prosecution in respect of the police officers.
On 9 September 2003 the applicant’s representatives appealed.
On 1 October 2003 the Siverek Assize Court rejected the applicant’s appeal. This decision was notified to Ms Reyhan Yalçındağ on 22 October 2003 and to Mr Cihan Aydın on 28 October 2003.
